
	
		II
		111th CONGRESS
		1st Session
		S. 2633
		IN THE SENATE OF THE UNITED STATES
		
			November 2, 2009
			Mr. Schumer (for himself
			 and Mrs. Gillibrand) introduced the
			 following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To suspend temporarily the duty on certain tamper
		  resistant ground fault circuit interrupter receptacles.
	
	
		1.Certain tamper resistant
			 ground fault circuit interrupter receptacles
			(a)In
			 generalSubchapter II of chapter 99 of the Harmonized Tariff
			 Schedule of the United States is amended by inserting in numerical sequence the
			 following new heading:
				
					
						
							
								9902.01.00Ground Fault Circuit Interrupter Receptacles with protective
						internal shutter to prevent insertion of foreign objects thereby giving the
						GFCI receptacle the property of being ‘tamper resistant’, clearly marked TR on
						receptacle face plate, meeting the 2008 National Electric Code Section 406.11,
						for 15 A or 20 A (provided for in subheading 8536.30.80)FreeNo
						changeNo changeOn or before 12/31/2011
								
							
						
					.
			(b)Effective
			 dateThe amendment made by subsection (a) applies to goods
			 entered, or withdrawn from warehouse for consumption, on or after the 15th day
			 after the date of the enactment of this Act.
			
